DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 23 September 2021 in response to the non-final office action mailed on 24 May 2021 has been considered.  Claim(s) 15, 16, 18, 20, and 24-33 is/are pending.  Claim(s) 1-14, 17, 19, and 21-23 has/have been canceled.  Claim(s) 15, 16, 18, 20, and 24-33 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, 20, 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 33, it is unclear what is being claimed exactly. It appears the claim may span across multiple statutory classes. The claims are confusing because it appears the claims reference an intermediate product, a final product, and a process step in between the intermediate product and the final product. The claims are examined based on the final product alone and are not examined based on the intended 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 18, 24-27, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,238,684 to Wood.

Regarding claim 18, further comprising ligatures (39, 40) that encircle the interlinked reinforcement cages of the respective modules either horizontally or vertically within the space (wrap horizontally around members of the cage).  
Regarding claim 24, Wood discloses an abutment comprising a first module (first row of panels 48/49) and at least one successive module layered atop one another (successive rows of panels 48/49) to provide a height to the abutment, with each module comprising: a pair of side walls (48/49) that define a space therebetween (Fig.7) for receiving a settable material, and a three dimensional reinforcement cage (10, 11, 12, 13, 36) disposed within and substantially conforming to the space and engaged with the sidewalls, the reinforcement cage comprising a plurality of braces (36) that extend 
Regarding claim 25, wherein each of the braces comprise first engagement means (51, Fig.5) for cooperating with second engagement means (slots of Fig.3) of the respective side walls.  
Regarding claim 26, wherein the first engagement means comprises a pair of elongate protrusions (each flange of 51) configured to be received by the cooperating second engagement means of the side walls.  
Regarding claim 27, wherein the cooperating second engagement means of the side walls comprises a series of shaped apertures (slots along the panels, Fig.3, 4, and 7) for receiving the elongate protrusions therein.  
Regarding claim 31, comprising a primary wall and at least one end wall, wherein the primary wall and each end wall each comprise at least two successively layered foundation modules and a reinforcement cage, wherein spaces of each wall are in fluid communication with each other such that introduction of the settable material thereto consolidates each wall together (central portions of the walls and the end portions of the wall of Fig.7; all of the modules are in fluid communication with one another).  
Regarding claim 32, wherein the reinforcement cage of the or each end wall is interconnected with the reinforcement cage of the primary wall (each portion of the cages of the modules are interconnected along the entire wall).  
Regarding claim 33, Wood discloses a structure, comprising: a plurality of formwork modules successively layered atop one another to provide a height to the structure (Fig.7), each formwork module comprising a pair of side walls (panels 48/49) that define a space therebetween (Fig.7) for receiving a settable material; and a three dimensional reinforcement cage (10, 11, 12, 13, 36) disposed within and substantially conforming to the space and engaged with the side walls, the reinforcement cage comprising a plurality of braces (36) that extend between the pair of sidewalls; a plurality of first members (11, 13) that extend between successive formwork modules of the structure, and a plurality of second members (10, 12) that extend along a length of the structure parallel to the sidewalls, with the first members being coupled to the second members (Fig. 4 and 7), and the braces (36) being coupled to at least one of the first members and the second members (Fig. 4 and 7); wherein, prior to the introduction of the settable material into the space and during the settling thereof, the respective .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2013/0312350 A1 to Kreizinger.

Regarding claim 15, Wood does not specifically disclose further comprising a pair of end plates to enclose the space between the side walls of the respective modules and form a cavity therebetween.  
Kreizinger discloses providing end plates to a concrete form (Fig.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided sidewalls and end walls to the modules of Wood as taught by Kreizinger so to ensure when the settable material is poured, the settable material remains in side of the modules and does not spill out of the open ends of the forms. Providing end walls to the modules will mark the end of the module which will then determine the length of the module.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of CN 102409606 A to Xin.

Regarding claim 20, Wood discloses forming an abutment but does not disclose a bridge structure including the abutment of claim 14 with the abutment being formable simultaneously with a portion of a bridge.  
Xin discloses using forms to form parts of a bridge, piers, and an abutment (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge as taught by Xin with the abutment modules of Wood so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2006/0179787 A1 to Bilowol.

Regarding claim 28, Wood discloses the sidewall panels but does not disclose wherein the side walls of each module are configured as C-sections.  
Bilowol discloses forming sidewalls of the module from C-sections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the side walls of Wood from C-sections as taught by Bilowol so to provide side walls with a reduced weight and further to provide the flanges of the C-shape which enable the used to lock the panels together by many different means which are accessible from the outside.

Claim 15, 18, 24, 25, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand.

Regarding claim 15, Kreizinger discloses further comprising a pair of end plates (2, Fig.15) to enclose the space between the side walls of the respective modules and form a cavity therebetween (Fig.15).  
Regarding claim 18, Durand further comprising ligatures (13, Fig.5 and 6) and wherein the ligatures that encircle the interlinked reinforcement cages of the respective modules either horizontally or vertically within the space (encircle members of the cage both horizontally and vertically, Fig. 5 and 6).  
Regarding claim 24, Kreizinger discloses an abutment comprising a first module (low module 70, Fig.15) and at least one successive module (modules on top of lower module) layered atop one another to provide a height to the abutment (Fig. 15), with each module comprising: a pair of side walls (1, 1) that define a space therebetween (Fig.15) for receiving a settable material, and a three dimensional reinforcement cage (43, 45) disposed within and substantially conforming to the space and engaged with the side walls, the reinforcement cage comprising a plurality of braces (30 and transverse 40) that extend between the pair of side walls; a plurality of first members (45) that extend between successive modules of the abutment to thereby reinforce the respective reinforcement cages thereof, and a plurality of second members (43) that extend along a length of the abutment parallel to the side walls, with the first members being coupled to the second members (Fig.15), wherein, prior to the introduction of the settable material into the space and during the settling thereof, the respective reinforcement cages of each module provide support to locate and hold the side walls in a spaced relationship; wherein the side walls of the respective modules become integrated with the reinforcement cages thereof (the cages provide support to the sidewalls, Fig.15; the sidewalls cannot fall over, etc. therefore the cages provide support) as the settable material sets and the successive foundation modules for a consolidated abutment (Fig.15), the interlinked reinforcement cages providing an internal support thereof. 
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.

It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay in place while the settable material is poured, thereby ensuring that the reinforcing members were not knocked over or tilted and maximizing the strength and durability of the modules.
Regarding claim 25, Kreizinger discloses wherein each of the braces comprise first engagement means (bumps on 40, Fig.10a) for cooperating with second engagement means (tops of 30, Fig.10c) of the respective side walls.  
Regarding claim 29, Kreizinger discloses further comprising a plurality of supplemental reinforcing members (longitudinal members 40, Fig.15) spaced between the respective pairs of side walls and extending along the length of each of the modules (Fig.15).  
Regarding claim 33, Kreizinger discloses a structure, comprising: a plurality of formwork modules (modules 70) successively layered atop one another to provide a height to the structure, each formwork module comprising a pair of side walls (1, 1) that define a space therebetween (Fig.15) for receiving a settable material; and a three dimensional reinforcement cage (43, 45) disposed within and substantially conforming to the space and engaged with the side walls, the reinforcement cage comprising a plurality of braces (30 and transverse 40) that extend between the side walls, a plurality of first members (45) that extend between successive formwork modules of the 
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.
Durand discloses securing reinforcing members to one another within a concrete form (Fig.5 and 6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay in place while the settable material is poured, thereby ensuring that the reinforcing members were not knocked over or tilted and maximizing the strength and durability of the modules.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand in view of CN 102409606 A to Xin.

Regarding claim 20, Kreizinger discloses forming an abutment but does not disclose a bridge structure including the abutment of claim 14 with the abutment being formable simultaneously with a portion of a bridge.  
Xin discloses using forms to form parts of a bridge, piers, and an abutment (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge as taught by Xin with the abutment modules of Kreizinger so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand in view of US 2008/0110118 A1 to Molina.

Regarding claim 30, Kreizinger does not disclose further comprising a base extending between and coupled with a lower portion of the pair of side walls of a lowermost of the modules, wherein the base is configured with a recess thereby reducing a volume of the space.  

It would have been obvious to one of ordinary skill of the art before the effective filing date of the invention to have provided a base to the module of Kreizinger as taught by Molina so to effectively locate the modules on the base, reduce the amount of settable material necessary during pouring and further the aid in preventing the modules from tilting or become skewed during installation.

Claim 16, 24, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,852,907 to Tobin in view of US 3,238,684 to Wood.

Regarding claim 16, Tobin discloses wherein opposing ends of at least one of the brace are mechanically attached to both a side wall of the first module and a sidewall of a successive module to thereby align the modules within the abutment (Fig.5).  
Regarding claim 24, Tobin discloses an abutment comprising a first module (lower module, Fig.5) and at least one successive module (successive rows of modules, Fig.5) layered atop one another to provide a height to the abutment (Fig.5), with each module comprising: a pair of side walls (27, 27) that define a space therebetween (Fig. 4 and 5) for receiving a settable material; and a three dimensional reinforcement cage disposed within and substantially conforming to the space (Fig. 4 and 5) and engaged 
Tobin does not disclose a plurality of first members that extend between successive modules of the abutment, and the first members being coupled to the second members and the braces being coupled to at least one of the of the first members and the second members.
Wood discloses a plurality of first members (11, 13), and a plurality of second members (10, 12) perpendicular to the first members, the first members coupled to at least the brace (Fig. 4 and 7) and the second members coupled to at least one of the plurality of the first members and the brace (Fig. 4 and 7); wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module (Fig.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to 
Regarding claim 31, Tobin discloses comprising a primary wall (main wall of Fig.5) and at least one end wall (perpendicular wall, Fig.5), wherein the primary wall and each end wall each comprise at least two successively layered foundation modules and a reinforcement cage (Fig.5), wherein spaces of each wall are in fluid communication with each other such that introduction of the settable material thereto consolidates each wall together (Fig.5).  
Regarding claim 33, Tobin discloses a structure, comprising: a plurality of formwork modules (each layered module of Fig.5) successively layered atop one another to provide a height to the structure (Fig.5), each formwork module comprising a pair of side walls (27 and 27, Fig.4) that define a space therebetween (Fig. 4 and 5) for receiving settable material; and a three dimensional reinforcement cage disposed within and substantially conforming to the space (Fig. 4 and 5) and engaged with the side walls, the reinforcement cage comprising a plurality of braces (1) that extend between the pair of sidewalls; a plurality of second members (29) that extend along a length of the structure parallel to the sidewalls; wherein, prior to the introduction of the settable material into the space and during the settling thereof, the respective reinforcement cages of each module provide support to locate and hold the side walls in a spaced relationship (the cages provide support to the sidewalls); wherein the side walls of the successive formwork modules become integrated with the reinforcement cage as the 
Tobin does not disclose a plurality of first members that extend between successive modules of the structure, and the first members being coupled to the second members, and the braces being coupled to at least one of the first members and the second members.
Wood discloses a plurality of first members (11, 13), and a plurality of second members (10, 12) perpendicular to the first members, the first members coupled to at least the brace (Fig. 4 and 7) and the second members coupled to at least one of the plurality of the first members and the brace (Fig. 4 and 7); wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module (Fig.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to the braces and the second members as taught by Wood so to increase the strength of the module of Tobin as well as ensure that the reinforcing members do not move during pouring of the settable material.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,852,907 to Tobin in view of US 3,238,684 to Wood in view of CN 102409606 A to Xin.

Regarding claim 20, Tobin discloses forming an abutment but does not disclose a bridge structure including the abutment of claim 14 with the abutment being formable simultaneously with a portion of a bridge.  
Xin discloses using forms to form parts of a bridge, piers, and an abutment (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge as taught by Xin with the abutment modules of Tobin so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that Wood does not disclose discrete modules that for a consolidated structure after the setting of the concrete integrates the formwork and the sidewalls together. This is not found to be persuasive. Wood clearly shows discrete side wall members, which are supported by formwork, and wherein settable material is poured which integrates both the formwork and the sidewalls to form a consolidated structure.
Applicant argues that the reinforcement cage of Kreizinger only sits inside of a box and does not provide any support to the sidewalls prior to concrete being poured. This is moot since the claims are examined based on the final product, and the reinforcement cage providing support prior to the settable material is an intermediate 
Applicant argues that one skilled in the art would not combine Durand with any of the references to teach the tying of reinforcing members together since Durand is directed to removable formwork. This is not found to be persuasive. The combination of Durand is used to teach the idea of securing reinforcing/bracing members to one another within the structure. Even though Durand may teach a removable formwork, Durand still in fact teaches tying reinforcement members to one another.
Applicant argues that the prior art of Bilowol is not relevant. This is not found to be persuasive. Bilowol teaches a formwork, and the combination was made simply to teach the shape of the sidewalls, therefore the art of Bilowol is in fact relevant and the arguments are not deemed persuasive.
The arguments regarding Tobin are the same as those directed to Wood and not deemed persuasive for the same reasons as Wood above.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635